      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 1 of 10 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

MICHAEL LANDY, and                        )
                                          )
SUSAN “SHEP” LANDY,                       )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )              Civil Action No.: ____________
                                          )
RESOURCE BUILDING CORP.                   )               JURY TRIAL DEMANDED
                                          )
      Defendant.                          )
__________________________________________)

                                        COMPLAINT
       COMES NOW Plaintiffs Michael Landy and Susan “Shep” Landy (collectively,

“Plaintiffs” or “Landys”), by counsel, and brings this action against Resource Building

Corporation (“RBC Homes”), and in support of this Complaint hereby allege as follows:

                         PARTIES, JURISDICTION AND VENUE

       1.     Plaintiffs Michael and Shep Landy are natural persons who are citizens of the state

of Texas.

       2.     Defendant RBC Homes is a stock corporation incorporated in Virginia with its

principal place of business at 1771 Princess Anne Road, Virginia Beach, VA 23456.

       3.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 as there is complete diversity of the parties and the amount in controversy exceeds

the sum or value of $75,000.

       4.     This Court has personal jurisdiction over RBC Homes as it is incorporated and

maintains its principal place of business within the Commonwealth of Virginia. Moreover, all of
       Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 2 of 10 PageID# 2




the events that form the basis of the underlying controversy, outlined in this Complaint, took place

within the Commonwealth of Virginia.

        5.     Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. § 1391 et

seq. as a substantial part of the events that are the subject of this Complaint occurred, including

signature of the Agreement at issue and place of performance of the Agreement, within this judicial

district.

                                  FACTUAL BACKGROUND

                                       A. The Agreement

        6.     RBC Homes is in the business of residential home construction and renovation,

especially the construction of coastal and waterfront properties. The Landys sought out RBC

Homes to construct and develop their property located at 324 Teal Crescent, Virginia Beach, VA

23456 (the “Property”).

        7.     To formalize the arrangement, on July 3, 2018, the Landys and RBC Homes entered

into a Contractor Agreement (“Agreement”, attached hereto as Exhibit A) for RBC Homes to

construct a Bulkhead, Wharf, Boat Ramp and Boat Lift at the Property (collectively, the “Project”).

        8.     Article 1 of the Agreement obligated RBC Homes to “furnish all materials and

perform all of the work shown on the attached Estimate and described in the attached ‘JPA [Joint

Permit Application] for Mr. Mrs. Michael Landy’” in exchange for a sum of monies totaling

$110,750.00. See Agreement, Ex. A at Art. 1-3.

        9.     The Estimate, attached to the Agreement, called for RBC Homes to construct: a

Boat House Demo; Installation of a Bulkhead (per the JPA) in treated material; Wharf decking in

treated material; a Boat Lift; and a Concrete Ramp. See Agreement, Ex. A, Estimate.




                                                 2
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 3 of 10 PageID# 3




       10.     The JPA outlined drawings for the Project that detail the waterfront improvements

that were contracted to be built by RBC Homes.

       11.     Article 2 of the Agreement called for a 20% up front advance on the Project cost

($22,500) and dictated that further payment shall be summited in bi-weekly progress payments for

completed work. See Agreement, Ex. A at Art. 3.

       12.     Furthermore, Article 2 of the Agreement stated work shall begin on the Project on

or before July 9, 2018, to be completed before September 15, 2018. The Agreement also stated

that “[t]ime is of the essence.” See Agreement, Ex. A at Art. 2.

       13.     Article 5 of the Agreement required, “Any alteration or deviation from the above

specifications, including but not limited to any such alteration or deviations involving additional

material and/or labor costs, will be executed only upon a written order for the same, signed by

Owner and Contractor.” See Agreement, Ex. A at Art. 5.

       14.     Moreover, Article 5 of the Agreement provided that RBC Homes would obtain all

necessary permits to complete the work “at its own expense” and RBC Homes would “remain

responsible for the proper completion of this Contract.” See Agreement, Ex. A at Art. 5 Sec. 4, 7.

                        B. RBC Homes’ Failure to Complete the Work

       15.     On May 10, 2018, the Landys paid RBC Homes an advance of $10,000 on May 10,

2018, to begin work on the bulkhead.

       16.     Shortly after execution of the Agreement, on July 3, 2018, the Landys provided

another advance to RBC Homes of $25,000.

       17.     By December 1, 2018, RBC Homes had not started any work on the Bulkhead

despite the Agreement stating time is of the essence and requiring a completion date of September

18, 2018. See Agreement, Ex. A at Art. 2.



                                                 3
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 4 of 10 PageID# 4




       18.     Sometime after December 1, 2018, RBC Homes began working on the Bulkhead

but never completed full scope of work outlined by Article 1 of the Agreement.

       19.     RBC Homes provided numerous written and oral communications to the Landys

stating the work was near completion, and requiring further advance payments under the

Agreement.

       20.     Upon RBC Homes’ false reports, the Landys believed work was progressing and

nearing completion. As a result, the Landys made all of the payments requested by RBC Homes,

including advancing progress payments of $70,000 in January of 2019 and $4,100 in April of 2019.

       21.     The Landys continually requested updates from RBC Homes as to the status and

completion date of the work. In response, RBC Homes made continual false representations that

the Project was nearly finished.

       22.     Upon further investigation of the worksite on or about April of 2019, the Landys

discovered construction on the Project had barely begun, and that the worksite was littered with

abandoned materials and debris. See Agreement, Ex. A at Art. 5 Sec. 8 (noting Contractor’s

obligation to “remove all debris and leave the premises in broom clean condition.”).

       23.     At this time, the Landys realized RBC Homes had grossly misrepresented the work

that it had completed and had hardly applied any of their advanced funds to completion of the

Project.

       24.     On or about July 2020, RBC Homes provided the Landys with an alleged

accounting of charges regarding the Project (“Accounting”). This Accounting contained numerous

frivolous charges that violated the Agreement, unlawfully exceeded the agreed upon scope of

work, or otherwise lacked due substantiation that the charged work had been performed or that

responsibility to pay for that work lay with the Landys.



                                                4
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 5 of 10 PageID# 5




       25.      Moreover, in this Accounting, RBC Homes assessed permit costs against the

Landys in violation of Article 5 Section 7 of the Agreement. See Agreement, Ex. A at Art. 5 Sec.

7.

       26.      Realizing RBC Homes had no intention of completing the Project for the

Agreement price, the Landys made numerous oral and written requests to RBC Homes seeking the

return of unearned advances. RBC Homes has refused to return unearned monies paid by the

Landys for contractual work that was not completed.

       27.      As of the date of this Complaint, RBC Homes has failed to complete any more of

the required Estimate work and has failed to return unearned advances.

                                           COUNT I
                                      (Breach of Contract)

       28.      The Landys incorporate the foregoing paragraphs of the Complaint as if fully set

forth herein.

       29.      Under Virginia Law, the elements of a breach of contract claim are “(1) a legally

enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of that

obligation; and (3) injury or damage to the plaintiff caused by the breach of obligation.” Young-

Allen v. Bank of Am., N.A., 839 S.E.2d 897 (Va. 2020).

       30.      The Agreement between the Landys and RBC is a valid and binding contract.

       31.      Pursuant to Article 1 of the Agreement, RBC Homes as Contractor was obligated

to perform all the work as described in Agreement and the incorporated Estimate and JPA.

       32.      Any work that was not listed in the Estimate or JPA, was prohibited to be charged

to the Landys without first amending the scope of the work in writing and obtaining the written

permission of the Landys to charge and complete such work. See Agreement, Ex. A at Art. 5.




                                                 5
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 6 of 10 PageID# 6




       33.      RBC Homes never submitted an amended Estimate or JPA, never sought the

Landys’ written approval to an amendment of the scope of work to be performed, and never

obtained written permission of the Landys to amend the scope of work or to charge for work not

otherwise listed in the Estimate or JPA.

       34.      The Landys fully performed all terms, conditions and promises required of them

including making full requested payments under the Agreement.

       35.      RBC Homes breached the Agreement when it failed to complete construction of

the Bulkhead, Wharf, Ramp and Lift in accordance with the timing of the Agreement or within a

reasonable time.

       36.      Furthermore, RBC Homes breached the Agreement by assessing excessive charges

and costs to the Landys that fell outside the scope of the Agreement, including but not limited to,

permit costs, unspecified “monthly site supervision” charges, and vague “overhead expenses.”

       37.      As a direct and proximate result of RBC Homes continual breach of the Agreement,

the Landys have been damaged in an amount to be shown according to proof at trial, not limited

to cost to complete the Project, return of advances for uncompleted work, necessary expenses

incurred, lose of time, and other actual losses, which in total collectively exceed $75,000.

       38.      Moreover, Article 6 of the Agreement entitles the Landys to losses and expenses

including attorneys’ fees “resulting from . . . a breach of this agreement by, the contractor.” As

such, the Landys seek reimbursement for all litigation expenses and actual attorneys’ fees

expended in this matter.

                                          COUNT II
                                      (Unjust Enrichment)

       39.      The Landys incorporate the foregoing paragraphs of the Complaint as if fully set

forth herein.

                                                 6
       Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 7 of 10 PageID# 7




        40      The second cause of action is pled in the alternative, should the Court determine

that there is not an enforceable contract between the parties for any portion of the monies paid to

RBC Homes by the Landys.

        41.     Under Virginia law, the elements of unjust enrichment are: (1) the plaintiff

conferred a benefit upon the defendant, (2) the defendant was aware of that benefit, and (3) it

would be unjust under the circumstances to allow defendant to retain the benefit. Microstrategy,

Inc. v. Netsolve, Inc., 368 F. Supp. 2d 533, 537 (E.D. Va. 2005).

        42.     The Landys conferred a benefit upon RBC Homes by providing payment advance

on a waterfront construction contract, knowing that the Landys expected performance of the work

as a result.

        43.     RBC Homes knew that the Landys conferred this benefit upon RBC Homes, and

accepted the advances, knowing that the Landys expected completion of the Project in exchange

for the advances.

        44.     RBC Homes has received and retained the benefit of the advances paid by the

Landys without completing the Project.

        45.     RBC Homes’ failure to reimburse the Landys for the portion of unearned advances

has resulted in an inequity to the Landys, and the unjust enrichment of RBC Homes.

                                         COUNT III
       (Violation of Section 59.1-200(A)(57) of the Virginia Consumer Protection Act)

        46.     The Landys incorporate the foregoing paragraphs of the Complaint as if fully set

forth herein.

        47.     Under Section 59.1-200(A)(57) of the Virginia Consumer Protection Act

(“VCPA”), it is unlawful to obtain an advance of money “with fraudulent intent, upon a promise




                                                7
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 8 of 10 PageID# 8




to perform construction, removal, repair or improvement” to real property and to “fail to perform

such promise, and also fail to make good such advance,” in violation of Code § 18.2-200.1.

       48.     The VCPA establishes an independent duty for RBC Homes to not fraudulently

obtain advance of funds for construction that it fails to perform, that exists independent of the

duties required by the Agreement. See Abi-Najm v. Concord Condo. LLC, 699 S.E.2d 483, 489

(Va. 2010).

       49.     RBC Homes is a supplier as defined by the VCPA because it is a professional who

advertises, solicits, and engages in consumer transactions, namely the construction and repair of

real property, including in this case for the Landys.

       50.     The Agreement between the Landys and RBC Homes is a consumer transaction

because the construction of the Bulkhead, Wharf, Ramp and Lift for the Property and involved

RBC Homes providing goods and services to be used primarily for the Landys’ personal, family,

or household purposes, namely the Property which is for their personal use on family vacation

property.

       51.     RBC Homes obtained several advances from the Landys on: May 10, 2018; July 5,

2018; September 18, 2018; January 29, 2019; April 17, 2019 to perform construction and

improvements to the Property.

       52.     Upon inspection of the Project, on or around September of 2019, the Landys

discovered that RBC Homes misrepresented the amount of work completed on payment

applications to induce further advances under the Agreement.

       53.     RBC Homes’ obtained advances from the Landys in the value of approximately

$109,100. RBC Homes acted with the fraudulent intent not to perform the full scope of




                                                 8
      Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 9 of 10 PageID# 9




construction work promised and have failed to return such requested unearned advances within 15

days of the Landys’ requests.

       54.     The Landys have made continual requests after discovery of the uncompleted work

for return of unearned advances.

       55.     RBC Homes willfully obtained the advances from the Landys on at least four

mentioned occasions and repeatedly refused the Landys requests return advances damaging the

Landys, for a total of $109,100.

       56.     Under the VCPA, the Landys are entitled to recover actual damages for RBC

Homes’ statutory violations. See Va. Code § 59.1-204.

       57.     For willfully violating the VCPA under Virginia Code § 59.1-204(A), RBC Homes

is liable for three times the actual damages which entitles the Landys to damages totaling $327,300.

       58.     Moreover, under Virginia Code § 59.1-204, RBC Homes is liable for attorney’s

fees and costs in relation to its VCPA violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Landys respectfully request that this Honorable Court:

       i.      Enter Judgment in favor of the Landys on Count I and Count III set forth within

this Complaint.

       ii.     In the alternative, enter Judgment in favor of the Landys on Count II and Count III

set forth within this Complaint.

       iii.    On Count I, award the Landys damages including, but not limited to, actual,

expectation and consequential damages in an amount to be determined at trial against RBC Homes,

in excess of $75,000.




                                                 9
     Case 2:20-cv-00633 Document 1 Filed 12/17/20 Page 10 of 10 PageID# 10




       iv.     On Count II, in the alternative, if the Court deems there is no valid written contract

between the Landys and RBC Homes, award the Landys an amount to be proved at trial for the

value that RBC Homes was unjustly enriched.

       v.      On Count III, award the Landys damages including, but not limited to, actual and

statutory VCPA damages in the amount of $109,100. If the Court finds that the VCPA violation

was willful, then award treble damages in the amount of $327,300.

       vi.     Award the Landys pre- and post-judgment interest on any Judgment awarded by

this Court.

       vii.    Award the Landys their expenses and attorneys’ fees as warranted by both the

Agreement and the VCPA.

       viii.   Award the Landys such further damages and equitable relief as this Court deems is

just and proper.

       ix.     The Landys hereby demand a trial by jury on the claims set forth herein.



                                              Respectfully Submitted,

Dated: December 17, 2020                      Michael Landy and Susan “Shep” Landy
                                              By Counsel


                                                     /s/                                     _
                                              Brandan M. Goodwin, Esquire (VSB No. 94766)
                                              John M. Kaptan, Esquire (VSB No. 94830)
                                              HANGER & ASSOCIATES, P.C.
                                              618 Village Dr. Ste J,
                                              Virginia Beach, Virginia 23454
                                              Phone: (757) 351-1510
                                              Fax: (757) 229-5900
                                              Email: BGoodwin@hangerlaw.com
                                              Email: JohnKaptan@hangerlaw.com
                                              Attorneys for Michael and Shep Landy (Plaintiffs)



                                                10
